DETAILED ACTION
Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection to the Specification
The paragraph “The name of the present design product: handheld vacuum cleaner; the use of the present design product: the design product is used to clean; the design gist of the present design product: the shape of the product; the picture or photo best showing the gist of the present design is a perspective view.” in the description of the reproductions is extraneous information describing what is shown in the reproductions, which adds no new information to the understanding of the claimed design.  Moreover, the language “the design gist of the present design product” has no clear meaning in the context of a U.S. design patent application. Any description of the design in the specification other than a brief description of the drawing is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description.  See In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). 
The paragraph noted above should be deleted in its entirety.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) ll.
Claim Refusal – 35 U.S.C. § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The shape and position of the features which are only visible in Fig. 1.2, outlined in white and marked with arrows in the annotated figures below, are unclear due to insufficient views.  Without corresponding views, such as a back perspective view, it is not possible to understand the surface contours of the features or to understand where these features occur.

    PNG
    media_image1.png
    673
    378
    media_image1.png
    Greyscale

In order to overcome this portion of the rejection it is suggested that applicant amend the drawings to remove the features considered indefinite and nonenabling from the claimed design. This can be achieved by using broken lines or color, and adding a description to the specification preceding the claim which indicates that the portions of the handheld vacuum shown in [insert color name or broken lines here] form no part of the claimed design. See Hague Administrative Instructions Section 403 for information on how to disclaim matter that forms no part of the claimed design using broken lines, text, or color.  

There is a question as to whether color is intended to form part of the claimed design. The reproductions were submitted in color, but no reference to color is included in the specification.  Additionally, the foreign priority documents were submitted in black and white. In order to overcome this portion of the rejection, if the color is intended to form part 
The file of this patent contains at least one drawing/photograph executed in color. Copies of this patent with color drawing(s)/photograph(s) will be provided by the Office upon request and payment of the necessary fee. 
If color is not intended to form part of the claimed design, it is suggested that applicant resubmit the reproductions in black and white, or add a statement to the specification following the figure descriptions that states the color shown in the reproductions forms no part of the claimed design. 

Due to the questions raised by insufficient views of the features visible only on the back of the vacuum, and the lack of clarity regarding the color in the reproductions, the claim is indefinite and nonenabling. 
Replacement Drawings
In any attempt to submit a new drawing, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112 (a) and (b) as set forth above.
	Notes on Correspondence 
Discussion of the Merits of the Application
Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at tracey.bell2@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999.  The examiner can normally be reached on 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY J BELL/Examiner, Art Unit 2917